Per Curiam.
Upon the facts presented to us, we are satisfied that the plaintiff was fully informed of the purpose and effect of the stipulation for judgment absolute upon his appeal to this court. Upon the argument here the attention of his counsel was pointedly called to the danger to which the plaintiff was exposed by the stipulation, and opportunity was then given him to withdraw the stipulation, and go to a new trial under the order of the general term. But he declined, and, for reasons now stated in his affidavit, he preferred to argue the appeal, and take his chances of a favorable decision. Now, after the case has been decided adversely to him, the plaintiff asks to be relieved from his stipulation, so that he may take the new trial. We do not think that we ought, upon the facts now appearing, to grant the relief now asked. Appellants cannot be permitted to experiment in this way, by taking the chances of success upon their appeals, and, in .the case of failure, ask to be relieved from their stipulatation. The chances are, upon the facts appearing, that the plaintiff will suffer no great harm by being held to his stipulation. While, in consequence of the stipulation, he can obtain no affirmative relief or judgment against the defendants, the only relief they can have* against him is a partnership accounting, and a judgment for such sum, if any, as may be found due upon such accounting.
The motion must be denied.
All concur.
Motion denied.